Exhibit 10.1

The following is a written description of the terms of employment of Craig
Coyan, pursuant to Item 601(b)(10)(ii)(B) of Regulation S-K:

Title:   Vice President of Sales and Marketing.
                                      Base Salary:  $160,000 per year. 
                                      Annual Incentive Bonus:  30% of base
salary, based on achieving specific business 
                                      Stock Options:  Number of options in
initial grant equal to 50% of annual salary ($80,000) divided by stock price on
date of grant, vesting over
four years                                       Vacation:  Three weeks per
year.                                        Company Benefit Plan:  Based on
current company program                                        Automobile: 
Lease of up to $40,000 value vehicle.                                       
Other:  Reimbursement of relocation expenses per TCA policy. 
                                      Change in Control:  Pursuant to TCA form
of Change in Control Agreement. 



--------------------------------------------------------------------------------


Transport Corporation of America, Inc.
1715 Yankee Doodle Road
Eagan, MN 55121

July 1, 2003

Mr. Craig A. Coyan
133 North McColl Cove
Collierville, TN 38107

RE: Addendum to Employment Letter dated July 1, 2003 (the "Employment Letter")

Dear Craig:

This addendum will confirm our mutual agreement and understanding regarding the
addition of certain protective covenants to your Employment Letter with
Transport Corporation of America, Inc. (“Transport America”) as of the above
date and specification of the terms of the non-compete agreement referenced in
the Employment Letter. All other terms and conditions of the Employment Letter
shall remain in full force and effect except to the extent specifically modified
by this addendum. In consideration of Transport America agreeing to enter into
and provide you the benefits of a Change of Control Severance Agreement dated as
of the above date, and to specify the terms of the non-compete agreement
referenced in the Employment Letter, you agree to the following terms of this
addendum:

1.      Definitions. For purposes of this addendum, the terms listed below shall
have the following meanings:


  a.   “Confidential Information” shall mean any information that is not
generally known by Transport America’s competitors or the general public.
Subject to the foregoing, Confidential Information includes, but is not limited
to, data of any type that was created by you in the course of your employment by
Transport America; data or conclusions or opinions formed by you in the course
of employment; manuals; trade secrets; methods, procedures, or techniques
pertaining to the core business of Transport


--------------------------------------------------------------------------------

  America; specifications; systems; price lists; marketing plans; sales or
service analyses; financial information; customer names or customer specific
information; supplier names; employee names and personnel information; research
and development data; diagrams; drawings; videotapes, audiotapes, or
computerized media used as training regimens; and notes, memoranda, notebooks,
and records or documents that were created or used by you in the course of
employment with Transport America. Confidential Information does not include
information that you can demonstrate by reliable, corroborated documentary
evidence (1) is generally available to the public, (2) became generally
available to the public through no act or failure to act by you, or (3) relates
to a business or service not provided by Transport America on or before the date
of your termination.


  b.   “Competing business” shall mean any person or entity that competes, or is
preparing to compete directly, with (1) the hauling of freight or trucking
business, or (2) any of the products or services developed or sold by Transport
America on or before the date of your termination.


  c.   “Render services” shall mean owning, managing, operating, controlling,
providing services to, being employed by, consulting for, or otherwise
participating actively in, a business; provided, however, that ownership of less
than 1% of a class of stock of a corporation, whether publicly traded or
privately held, shall not be deemed “rendering services.”


  d.   “Sell” and “sold” shall mean sell, lease, license, market, or otherwise
provide or attempt to provide for compensation or advantage.


  e.   “Customer” shall mean any person or entity that (1) has a contract or
business relationship with Transport America, (2) was negotiating to contract or
enter into a business relationship with Transport America as of the date of your
termination, or (3) has, within the last year of your employment with Transport
America, purchased or leased products or services from Transport America.


--------------------------------------------------------------------------------

2.  ConfidentialityRestrictions. You agree at all times to use all reasonable
means to keep Confidential Information secret and confidential. You shall not at
any time use, disclose, duplicate, record, or in any other manner reproduce in
whole or in part any Confidential Information, except as necessary to determine
compliance with your obligations under this addendum so long as such disclosure
is not to a competitor of Transport America. You shall not at any time render
services to any person or entity if providing such services would require or
likely result in using or disclosing Confidential Information. You acknowledge
that use or disclosure of any of Transport America’s confidential or proprietary
information in violation of this addendum would have a materially detrimental
effect upon Transport America, the monetary loss from which would be difficult,
if not impossible, to measure. You agree that should you breach the
confidentiality restrictions of this addendum, Transport America will be
entitled to seek injunctive relief and specific enforcement of this addendum.

3.  Noncompetition. During such period of time, if any, that you receive
severance payments (the “Restriction Period”), you shall not render services,
directly or indirectly, for a competing business anywhere within the United
States, whether as an officer, director, owner, partner, affiliate, employee,
contractor, or otherwise.

4.  Nonsolicitation of Customers . During the Restriction Period, you agree that
you will not:

  a.   solicit or sell, or attempt to solicit or sell, to any Transport America
customer, services or products that compete with services or products provided
by Transport America, or that were in the process of being developed by
Transport America during your employment; or


  b.   interfere in any way with, or induce any Transport America customer,
supplier or other entity to terminate or alter its business relationship with
Transport America.


5. Nonsolicitation of Employees or Others. During the Restriction Period, you
agree that you will not solicit or accept—directly or indirectly, as an
individual or through any other person or entity—any active employee of
Transport America or retained consultant under contract with Transport America
for employment or any other arrangement for compensation to perform services for
any other person, regardless of the nature of their business, or induce such
persons to terminate or alter their relationship with Transport America.

6.    Definition of Cause. For purposes of the Employment Letter, “Cause” shall
mean:

  (a) the willful and continued failure by you (other than any such failure
resulting from (1) your incapacity due to physical or mental illness, (2) any
such actual or anticipated failure after notice of termination by Transport
America, or (3) Transport America’s active or passive obstruction of the
performance of your duties and responsibilities) to perform substantially the


--------------------------------------------------------------------------------

  duties and responsibilities of your position with Transport America after a
written demand for substantial performance is delivered to you by the Board,
which demand specifically identifies the manner in which the Board believes that
you have not substantially performed the duties or responsibilities;


  (b) your conviction by a court of competent jurisdiction for felony criminal
conduct;


  (c) your willful engagement in fraud or dishonesty which is demonstrably and
materially injurious to Transport America, monetarily or otherwise; or


  (d) breach by you of any covenant not to compete, confidentiality obligation
or other written contract with Transport America.


  No act, or failure to act, on your part shall be deemed “willful” unless
committed, or omitted by you in bad faith and without reasonable belief that
your act or failure to act was in the best interest of Transport America. You
shall not be terminated for Cause unless and until Transport America shall have
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board at a meeting
of the Board called and held for such purpose (after reasonable notice to you
and an opportunity for you, together with your counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, your conduct was
Cause and specifying the particulars thereof in detail.


Sincerely,

/s/ Michael J. Paxton         

Michael J. Paxton
Chairman, President and CEO

Agreed:   /s/ Craig A. Coyan   
                 Craig A. Coyan

Date:       July 8, 2003